Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                                No. 3D21-36
                 Lower Tribunal Nos. 18-1925 CC & 19-93 AP
                            ________________


        Total Care Restoration, LLC, a/a/o Julio Muniz,
                                  Appellant,

                                     vs.

                 People's Trust Insurance Company,
                                  Appellee.


      An Appeal from the County Court for Miami-Dade County, Tanya
Brinkley, Judge.

     Moises & Gross, PLLC and Daniel Gross; Kramer, Green, Zuckerman,
Greene & Buchsbaum, P.A. and Gray R. Proctor (Hollywood), for appellant.

      Brett R. Frankel and Jonathan M. Sabghir (Deerfield Beach); Cole
Scott & Kissane, P.A. and Mark D. Tinker (Tampa), for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.